DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US PGPub 2012/0218191) in view of Lee et al. (US PGPub 2011/0163986) and Liang (US PGPub 2009/0270142). 

1)	Regarding claim 1, Huang discloses an electronic device (fig. 1 and 2, electronic user device 100) having front and rear surfaces (fig. 1, front and back), comprising: 

a second planar display portion on the rear surface ([0017] and fig. 1, the user device 100 in this example also has a second display screen 112 on what will be referred to herein as the "back" side); 
a motion sensor that detects an orientation of the electronic device ([0020], The example user device 100 also includes at least one position and/or orientation determining element 108. Such an element can include, for example, an accelerometer or gyroscope operable to detect an orientation and/or change in orientation of the user device 100); and 
control circuitry that determines whether to display content on the first planar display portion or the second planar display portion based on the orientation of the electronic device ([0038], In some embodiments, the device can automatically adjust the display when the user turns the device over, such that the other screen is facing the user, not face down, etc. Such an approach enables a user to flip the device and automatically have the information displayed on the other side of the device when the user goes outside, turns off a light, or performs another such action. The "flipping" of the device can be determined using any appropriate component(s) of the device…In other embodiments, one or more elements such as accelerometers, electronic gyroscopes, and/or inertial sensors can be used to determine a current orientation and/or changes in orientation of the device). 
Huang teaches in figs. 4(a)-4(d) and [0029] that in some embodiments, the user might not have to drag the user's finger all the way around the device to the other screen, as movement off the first screen and onto the casing might be sufficient to indicate to the device that the image is to be moved to the other side. Huang does not disclose controls an image currently being displayed on the first planar display portion based on user input on the second planar display portion. 
In a similar field of endeavor of touchscreen display devices, Lee discloses controls an image ([0034], under the control of the control unit 170, the display unit 130 may display content modified in response to a touch event that is detected through at least one of the first and second touch sensors 120 and 140) currently being displayed on the first planar display portion based on user input on the second planar display portion ([0037], When a touch event (hereinafter, referred to as a back touch event) is inputted on the back side of the display unit 130, content displayed on the display unit 130 may be 
In view of the teaching of Huang and Lee, it would have been obvious to one of ordinary skill in the art to substitute the control functionality of Huang to include the capability to control an image currently being display on one side based on user input on the second side as taught by Lee, as a matter of design choice for the purpose of improving user experience by allowing user inputs on the back side of a device where a user’s fingers may naturally be when gripping or holding a device. 
Huang teaches utilizing a different type of display device for a front display and a rear display, however it has been known to use the same type of display for a front and a rear display. The combination of Huang and Lee does not disclose wherein the first and second planar display portions have pixels of the same type. 
In a similar field of endeavor of display devices Liang discloses wherein the first and second planar display portions have pixels of the same type ([0010] and fig. 2, The elliptic cylindrical plane 102, in order from outside to inside, includes a touch panel 122, a display panel 124, and a supporting layer 126. In the embodiment, the display panel 124 is made of OLED. The touch panel 122 is made of transparent material, and is used for sensing touch and generating corresponding control signals. The display panel 124 is used for displaying an image received from a memory 129 of the printed circuit board 128 according to the control signals). 
In view of the teachings of Huang, Lee, and Liang it would have been obvious to one of ordinary skill in the art to substitute the display devices of Hung to include a front and rear display having the same display type, as taught by Liang, for the purpose of substituting known alternatives to achieve expected and intended results based on design choice or based on material available at the time of manufacture. 

2)	Regarding claim 2, Huang further discloses wherein the content has a displayed orientation that is based on the orientation of the electronic device ([0038], In some embodiments, the device can automatically adjust the display when the user turns the device over, such that the other screen is facing the user, not face down, etc. Such an approach enables a user to flip the device and automatically have the information displayed on the other side of the device when the user goes outside, turns off a light, or performs another such action. The "flipping" of the device can be determined using any appropriate component(s) of the device…In other embodiments, one or more elements such as accelerometers, electronic gyroscopes, and/or inertial sensors can be used to determine a current orientation and/or changes in orientation of the device). 

3)	Regarding claim 3, the combination of Huang and Lee does not disclose further comprising a transparent cover layer overlapping the first planar display portion. 
In a similar field of endeavor of display devices, Liang discloses further comprising a transparent cover layer overlapping the first planar display portion (figs. 1 and 2 and [0010], the touch panel 122 is made of transparent material). 
Therefore, it would have been obvious to one of ordinary skill in the art to include the transparent cover of Liang in the display device of Huang and Lee as it has been known that displays require covers for protection and in order for a display to allow a user to view properly, then the cover would have to be transparent. 

4)	Regarding claim 5, the combination of Huang, Lee and Liang further discloses wherein the transparent cover layer has a planar outer surface (Liang: fig. 2). 

5)	Regarding claim 6, Huang further discloses wherein the motion sensor comprises an accelerometer ([0020], The example user device 100 also includes at least one position and/or orientation determining element 108. Such an element can include, for example, an accelerometer or gyroscope operable to detect an orientation and/or change in orientation of the user device 100). 

6)	Regarding claim 7, Huang further discloses wherein the motion sensor comprises a gyroscope ([0020], The example user device 100 also includes at least one position and/or orientation determining element 108. Such an element can include, for example, an accelerometer or gyroscope operable to detect an orientation and/or change in orientation of the user device 100). 

7)	Regarding claim 8, the combination of Huang and Lee does not disclose further comprising a housing having curved sidewalls between the front and rear surfaces. 
Although Huang does not specifically disclose a housing or a casing, fig. 4C of Huang shows three-dimensions to the device which would require something to hold the device together. 
In a similar field of endeavor, Liang discloses further comprising a housing having curved sidewalls between the front and rear surfaces (figs 1-2, supporting layer 126). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Huang by specifically providing the curved housing of Liang, for the purpose of a design choice for example the feel or aesthetics or a user preference. 

8)	Regarding claim 9, Huang does not disclose wherein the first planar display portion and the second planar display portion are separated by a gap. 
	In fig. 4C, Huang shows the device having three-dimensions while figs 4B and 4D show front and rear displays. Huang does not specify what is between the front and rear displays. 
	In a similar field of endeavor of display devices, Liang discloses (fig. 2 and claim 9, space between element 126 at which the printed circuit board is mounted). 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the display device of Huang by specifically teaching the gap in Liang, for the purpose of providing the specific structure that is used in between a front display and a rear display. 

9)	Regarding claim 10, the combination of Huang and Liang further discloses further comprising opaque masking material in the gap (Liang: fig. 2, printed circuit board 128). 

a first set of pixels on the front surface ([0016] and fig. 1, the user device 100 has a first display screen 102 on what will be referred to herein as the "front" side; [0016], The first display screen in this example can be any appropriate element capable of displaying information such as video content, as may include a high color, high refresh liquid crystal display (LCD) or other such element; and [0012], an electronic device includes a relatively dynamic display element, such as a liquid crystal display (LCD) or organic light emitting diode (OLED) display screen); 
a second display on the rear surface ([0017] and fig. 1, the user device 100 in this example also has a second display screen 112 on what will be referred to herein as the "back" side); and 
control circuitry that gathers orientation sensor data to determine whether to display image content with the first set of pixels or the second set of pixels ([0038], In some embodiments, the device can automatically adjust the display when the user turns the device over, such that the other screen is facing the user, not face down, etc. Such an approach enables a user to flip the device and automatically have the information displayed on the other side of the device when the user goes outside, turns off a light, or performs another such action. The "flipping" of the device can be determined using any appropriate component(s) of the device…In other embodiments, one or more elements such as accelerometers, electronic gyroscopes, and/or inertial sensors can be used to determine a current orientation and/or changes in orientation of the device). 
However, Huang does not disclose the first display is a first set of organic-light emitting diode pixels on the front surface; the second display is a second set of organic light-emitting diode pixels on the rear surface; and a first transparent cover portion over the first set of organic light-emitting diode pixels; a second transparent cover portion over the second set of organic light-emitting diode pixels, wherein the first and second transparent cover portions have planar regions. 
Huang discloses advantages and disadvantages of different types of display screens, for example power consumption, refresh rate, functionality under different ambient lighting conditions ([0012] and [0038]). Huang discloses a first display which can be an OLED display and a second display, which 
	In a similar field of endeavor of display devices, Liang discloses the first display is a first set of organic-light emitting diode pixels on the front surface; the second display is a second set of organic light-emitting diode pixels on the rear surface ([0010] and fig. 2, The elliptic cylindrical plane 102, in order from outside to inside, includes a touch panel 122, a display panel 124, and a supporting layer 126. In the embodiment, the display panel 124 is made of OLED. The touch panel 122 is made of transparent material, and is used for sensing touch and generating corresponding control signals. The display panel 124 is used for displaying an image received from a memory 129 of the printed circuit board 128 according to the control signals); and a first transparent cover portion over the first set of organic light-emitting diode pixels; a second transparent cover portion over the second set of organic light-emitting diode pixels (figs. 1 and 2 and [0010], the touch panel 122 is made of transparent material), wherein the first and second transparent cover portions have planar regions (fig. 2). 
	Therefore, it would have been obvious to one of ordinary skill in the art to include the OLED display of Laing as the second display in Huang, for the purpose of improving user experience with the device based on the desired requirements of the display, for example requiring high refresh rate and/or use in low lighting or dark environments. It would have been obvious to one of ordinary skill in the art to include the first and second transparent cover of Liang in the display device of Huang as it has been known that displays require covers for protection and in order for a display to allow a user to view properly, then the cover would have to be transparent. 
Huang teaches in figs. 4(a)-4(d) and [0029] that in some embodiments, the user might not have to drag the user's finger all the way around the device to the other screen, as movement off the first screen and onto the casing might be sufficient to indicate to the device that the image is to be moved to the other side. Huang does not disclose controls an image currently being displayed on the front display region based on user input on the read display region. 
In a similar field of endeavor of touchscreen display devices, Lee discloses controls an image ([0034], under the control of the control unit 170, the display unit 130 may display content modified in response to a touch event that is detected through at least one of the first and second touch sensors 120 
In view of the teaching of Huang, Liang and Lee, it would have been obvious to one of ordinary skill in the art to substitute the control functionality of Huang to include the capability to control an image currently being display on one side based on user input on the second side as taught by Lee, as a matter of design choice for the purpose of improving user experience by allowing user inputs on the back side of a device where a user’s fingers may naturally be when gripping or holding a device. 

11)	Regarding claim 12, the combination of Huang, Lee and Liang further discloses wherein the image content has a displayed orientation that is based on the orientation sensor data (Huang: [0038], In some embodiments, the device can automatically adjust the display when the user turns the device over, such that the other screen is facing the user, not face down, etc. Such an approach enables a user to flip the device and automatically have the information displayed on the other side of the device when the user goes outside, turns off a light, or performs another such action. The "flipping" of the device can be determined using any appropriate component(s) of the device…In other embodiments, one or more elements such as accelerometers, electronic gyroscopes, and/or inertial sensors can be used to determine a current orientation and/or changes in orientation of the device).

12)	Regarding claim 13, the combination of Huang, Lee and Liang further discloses wherein the first and second sets of pixels are organic light-emitting diode pixels (Liang: [0010], the display panel 

13)	Regarding claim 14, the combination of Huang, Lee and Liang  further discloses further comprising opaque masking material in the gap (Liang: fig. 2, printed circuit board 128). 

14)	Regarding claim 15, the combination of Huang and Lee does not disclose further comprising a housing having curved sidewalls between the front and rear surfaces. 
Although Huang does not specifically disclose a housing or a casing, fig. 4C of Huang shows three-dimensions to the device which would require something to hold the device together. 
In a similar field of endeavor, Liang discloses further comprising a housing having curved sidewalls between the front and rear surfaces (figs 1-2, supporting layer 126). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Huang and Lee by specifically providing the curved housing of Liang, for the purpose of a design choice for example the feel or aesthetics or a user preference. 

15)	Regarding claim 16, Huang discloses an electronic device having front and rear faces (fig. 1 and 2, electronic user device 100), wherein the front and rear faces have planar portions (fig. 1, front and back), the electronic device comprising: 
a front display region on the front face ([0016] and fig. 1, the user device 100 has a first display screen 102 on what will be referred to herein as the "front" side); 
a rear display region on the rear face ([0017] and fig. 1, the user device 100 in this example also has a second display screen 112 on what will be referred to herein as the "back" side); 
an orientation sensor that measures an orientation of the electronic device ([0020], The example user device 100 also includes at least one position and/or orientation determining element 108. Such an element can include, for example, an accelerometer or gyroscope operable to detect an orientation and/or change in orientation of the user device 100); and 

Huang teaches in figs. 4(a)-4(d) and [0029] that in some embodiments, the user might not have to drag the user's finger all the way around the device to the other screen, as movement off the first screen and onto the casing might be sufficient to indicate to the device that the image is to be moved to the other side. Huang does not disclose controls an image currently being displayed on the front display region based on user input on the read display region. 
In a similar field of endeavor of touchscreen display devices, Lee discloses controls an image ([0034], under the control of the control unit 170, the display unit 130 may display content modified in response to a touch event that is detected through at least one of the first and second touch sensors 120 and 140) currently being displayed on the front display region based on user input on the read display region ([0037], When a touch event (hereinafter, referred to as a back touch event) is inputted on the back side of the display unit 130, content displayed on the display unit 130 may be modified through the execution of a particular function (e.g., an object erasing of a specific region from which the back touch event is detected, etc.) depending on the back touch event and [0033], The touch screen 110 includes a first touch sensor 120, a display unit 130, and a second touch sensor 140. Herein, a user-facing side of the display unit 130 is referred to as the front side, and the opposite side is referred to as the back side. The first touch sensor 120 may be disposed on the front side, and the second touch sensor 140 may be disposed on the back side. The first and second touch sensors 120 and 140 may include well known touch-sensitive sensors of capacitive overlay type, resistive overlay type, piezoelectric type, and the like). 

Huang teaches utilizing a different type of display device for a front display and a rear display, however it has been known to use the same type of display for a front and a rear display. The combination of Huang and Lee does not disclose a flexible display that forms a front display region on the front face and a rear display region on the rear face. 
In a similar field of endeavor of display devices Liang discloses a flexible display that forms a front display region on the front face and a rear display region on the rear face ([0010] and fig. 2, The elliptic cylindrical plane 102, in order from outside to inside, includes a touch panel 122, a display panel 124, and a supporting layer 126. In the embodiment, the display panel 124 is made of OLED. The touch panel 122 is made of transparent material, and is used for sensing touch and generating corresponding control signals. The display panel 124 is used for displaying an image received from a memory 129 of the printed circuit board 128 according to the control signals). 
In view of the teachings of Huang, Lee, and Liang it would have been obvious to one of ordinary skill in the art to substitute the display devices of Hung to include a front and rear display having the same display type, as taught by Liang, for the purpose of substituting known alternatives to achieve expected and intended results based on design choice or based on material available at the time of manufacture. 

16)	Regarding claim 17, the combination of Huang and Lee does not disclose further comprising a transparent cover layer overlapping the front display region. 
In a similar field of endeavor of display devices, Liang discloses further comprising a transparent cover layer overlapping the front display region (figs. 1 and 2 and [0010], the touch panel 122 is made of transparent material). 
Therefore, it would have been obvious to one of ordinary skill in the art to include the transparent cover of Liang in the display device of Huang and Lee as it has been known that displays require covers 

17)	Regarding claim 18, Huang further discloses wherein the image content has a displayed orientation that is based on the orientation of the electronic device ([0038], In some embodiments, the device can automatically adjust the display when the user turns the device over, such that the other screen is facing the user, not face down, etc. Such an approach enables a user to flip the device and automatically have the information displayed on the other side of the device when the user goes outside, turns off a light, or performs another such action. The "flipping" of the device can be determined using any appropriate component(s) of the device…In other embodiments, one or more elements such as accelerometers, electronic gyroscopes, and/or inertial sensors can be used to determine a current orientation and/or changes in orientation of the device). 

18)	Regarding claim 19, the combination of Huang and Lee does not disclose wherein the front display region and the rear display region are separated by a gap. 
In fig. 4C, Huang shows the device having three-dimensions while figs 4B and 4D show front and rear displays. Huang does not specify what is between the front and rear displays. 
	In a similar field of endeavor of display devices, Liang discloses (fig. 2 and claim 9, space between element 126 at which the printed circuit board is mounted). 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the display device of Huang and Lee by specifically teaching the gap in Liang, for the purpose of providing the specific structure that is used in between a front display and a rear display.  

19)	Regarding claim 20, Huang further discloses wherein the front display region comprise organic light-emitting diode pixel (0016] and fig. 1, the user device 100 has a first display screen 102 on what will be referred to herein as the "front" side; [0016], The first display screen in this example can be any appropriate element capable of displaying information such as video content, as may include a high color, high refresh liquid crystal display (LCD) or other such element; and [0012], an electronic device 
	However, the combination of Huang and Lee does not disclose the rear display region comprise organic light-emitting diode pixel. 
	Huang discloses advantages and disadvantages of different types of display screens, for example power consumption, refresh rate, functionality under different ambient lighting conditions ([0012] and [0038]). Huang discloses a first display which can be an OLED display and a second display, which Huang discloses can be a relatively static display element, such as an electronic paper display or electronic ink screen ([0012]). 
	In a similar field of endeavor of display devices, Liang discloses the rear display region comprise organic light-emitting diode pixel ([0010], the display panel 124 is made of OLED). 
	Therefore, it would have been obvious to one of ordinary skill in the art to include the OLED display of Liang as the rear display in Huang, for the purpose of improving user experience with the device based on the desired requirements of the display, for example requiring high refresh rate and/or use in low lighting or dark environments. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, Lee, and Liang in view of Mian et al. (US PGPub 2007/0075192). 

1)	Regarding claim 4, the combination of Huang, Lee and Liang does not disclose wherein the transparent cover layer comprises sapphire. 
Huang, Lee and Liang are silent regarding specifically what type of material to use for the transparent cover layer, however many known materials exist including glass, plastics and sapphire. 
In a similar field of endeavor of devices including displays, Mian discloses wherein the transparent cover layer comprises sapphire ([0073] and figs. 4A-4C, measurement device 40A-C can comprise a rugged exterior casing that is designed to withstand the rigors of use in a train yard, … for example, an artificial colorless sapphire window can be included to cover a display unit). 
. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference, including reference Liang, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
Regarding claim 11, Applicants argue “One of ordinary skill in the art would not modify Huang to use organic light-emitting diode pixels on the front and rear because it would render Huang inoperable for its intended purpose. Lee and Liang do not make up for the deficiencies of Huang” (page 10, paragraph 3), however Examiner respectfully disagrees. Examiner maintains that Liang discloses a front and rear display comprising organic light-emitting diode pixels at [0010] and fig. 2. One of ordinary skill in the art would be motivated to modify Huang for a multitude of reasons. Huang discloses a front and rear display having different display types however it is known to manufacture a display having a front and rear display of the same display types. One of ordinary skill in the art would be motivated to modify Huang in order to improve user experience with the device based on the desired requirements of the display, for example requiring high refresh rate and/or use in low lighting or dark environments. Additionally, one of ordinary skill in the art would be motivated to modify Huang based on availability of display types as a matter of design choice during manufacture. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dziama (US PGPub 2011/0199286) discloses “an electronically controlled spherical display is claimed that is able to display images on a spherical surface using low energy display technology, such as LCD and/or OLED electronics, included within the spherical surface” ([0009]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693